          Case 3:20-cr-00252-HZ         Document 1      Filed 07/22/20     Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                                       00252-HZ
                                                     3:20-cr-___________________

               v.                                    INFORMATION

GABRIEL REED HUSTON,                                 18 U.S.C. § 111(a)(1)

               Defendant.


                       THE UNITED STATES ATTORNEY CHARGES:.

                                           COUNT 1
                                 (Assault on a Federal Officer)
                                   (41 C.F.R. § 102-74.385)

       On or about July 22, 2020, in the District of Oregon, defendant GABRIEL REED

HUSTON did forcibly assault Agent Victim 1 (AV-1), a federal officer while said officer was

engaged in the performance of his official duties;

       In violation of Title 18, United States Code, Section 111(a)(1), a class A misdemeanor.

Dated: July 22, 2020                                 Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     /s/ Paul T. Maloney
                                                     PAUL T. MALONEY, OSB #013366
                                                     Assistant United States Attorney




Misdemeanor Information                                                                     Page 1
                                                                                    Revised April 2018
